UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03668 THE WRIGHT MANAGED INCOME TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010 – March 31, 2010 Item 1.Schedule of Investments. Wright Current Income Fund (WCIF) Portfolio of Investments - As of March 31, 2010 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value FIXED INCOME INVESTMENTS - 97.4% NON-AGENCY MORTGAGE-BACKED SECURITIES - 3.2% Bear Stearns Adj. Rate Mortgage Trust, Series 2003-4, Class 3A1 4.988% 07/25/33 Chase Mortgage Finance Corp., Series 2003-S13, Class A16 5.000% 11/25/33 Countrywide Home Loan Mortgage Pass Through Trust, Series 2006-J1, Class 3A1 6.000% 02/25/36 Total Non-Agency Mortgage-Backed Securities (identified cost, $1,064,886) AGENCY MORTGAGE-BACKED SECURITIES - 94.2% FHLMC Gold Pool #A14706 4.000% 10/01/33 FHLMC Gold Pool #C00548 7.000% 08/01/27 FHLMC Gold Pool #C00778 7.000% 06/01/29 FHLMC Gold Pool #C90580 6.000% 09/01/22 FHLMC Gold Pool #D81642 7.500% 08/01/27 FHLMC Gold Pool #D82572 7.000% 09/01/27 FHLMC Gold Pool #E00678 6.500% 06/01/14 FHLMC Gold Pool #E00721 6.500% 07/01/14 FHLMC Gold Pool #E81704 8.500% 05/01/15 FHLMC Gold Pool #E90181 6.500% 06/01/17 FHLMC Gold Pool #G02478 5.500% 12/01/36 FHLMC Gold Pool #P00024 7.000% 09/01/32 FHLMC Pool #845830 3.646% 07/01/24 FHLMC Series 4, Class D 8.000% 12/25/22 FHLMC Series 15, Class L 7.000% 07/25/23 FHLMC Series 23, Class KZ 6.500% 11/25/23 FHLMC Series 2176, Class OJ 7.000% 08/15/29 FHLMC Series 2201, Class C 8.000% 11/15/29 FHLMC Series 2259, Class ZM 7.000% 10/15/30 FHLMC Series 2586, Class WG 4.000% 03/15/33 FNMA Pool #252034 7.000% 09/01/28 FNMA Pool #254305 6.500% 05/01/22 FNMA Pool #255068 6.000% 01/01/24 FNMA Pool #255935 5.000% 11/01/25 FNMA Pool #535131 6.000% 03/01/29 FNMA Pool #673315 5.500% 11/01/32 FNMA Pool #725027 5.000% 11/01/33 FNMA Pool #733750 6.310% 10/01/32 FNMA Pool #735861 6.500% 09/01/33 FNMA Pool #745630 5.500% 01/01/29 FNMA Pool #801357 5.500% 08/01/34 FNMA Pool #813839 6.000% 11/01/34 FNMA Pool #871394 7.000% 04/01/21 FNMA Pool #888129 5.500% 02/01/37 FNMA Pool #888339 4.500% 04/01/37 FNMA Series 2003-W3, Class 2A5 5.356% 06/25/42 FNMA Series G93-5, Class Z 6.500% 02/25/23 GNMA I Pool #176992 8.000% 11/15/16 GNMA I Pool #177784 8.000% 10/15/16 GNMA I Pool #192357 8.000% 04/15/17 GNMA I Pool #194287 9.500% 03/15/17 GNMA I Pool #196063 8.500% 03/15/17 GNMA I Pool #211231 8.500% 05/15/17 GNMA I Pool #212601 8.500% 06/15/17 GNMA I Pool #220917 8.500% 04/15/17 GNMA I Pool #223348 10.000% 08/15/18 GNMA I Pool #228308 10.000% 01/15/19 GNMA I Pool #230223 9.500% 04/15/18 GNMA I Pool #260999 9.500% 09/15/18 GNMA I Pool #263439 10.000% 02/15/19 GNMA I Pool #265267 9.500% 08/15/20 GNMA I Pool #266983 10.000% 02/15/19 GNMA I Pool #286556 9.000% 03/15/20 GNMA I Pool #301366 8.500% 06/15/21 GNMA I Pool #302933 8.500% 06/15/21 GNMA I Pool #308792 9.000% 07/15/21 GNMA I Pool #314222 8.500% 04/15/22 GNMA I Pool #315187 8.000% 06/15/22 GNMA I Pool #315754 8.000% 01/15/22 GNMA I Pool #319441 8.500% 04/15/22 GNMA I Pool #325165 8.000% 06/15/22 GNMA I Pool #335950 8.000% 10/15/22 GNMA I Pool #346987 7.000% 12/15/23 GNMA I Pool #352001 6.500% 12/15/23 GNMA I Pool #352110 7.000% 08/15/23 GNMA I Pool #368238 7.000% 12/15/23 GNMA I Pool #372379 8.000% 10/15/26 GNMA I Pool #396537 7.490% 03/15/25 GNMA I Pool #399726 7.490% 05/15/25 GNMA I Pool #399788 7.490% 09/15/25 GNMA I Pool #399958 7.490% 02/15/27 GNMA I Pool #399964 7.490% 04/15/26 GNMA I Pool #410215 7.500% 12/15/25 GNMA I Pool #414736 7.500% 11/15/25 GNMA I Pool #420707 7.000% 02/15/26 GNMA I Pool #421829 7.500% 04/15/26 GNMA I Pool #431036 8.000% 07/15/26 GNMA I Pool #431612 8.000% 11/15/26 GNMA I Pool #442190 8.000% 12/15/26 GNMA I Pool #448970 8.000% 08/15/27 GNMA I Pool #449176 6.500% 07/15/28 GNMA I Pool #462623 6.500% 03/15/28 GNMA I Pool #471369 5.500% 05/15/33 GNMA I Pool #475149 6.500% 05/15/13 GNMA I Pool #487108 6.000% 04/15/29 GNMA I Pool #489377 6.375% 03/15/29 GNMA I Pool #503405 6.500% 04/15/29 GNMA I Pool #509930 5.500% 06/15/29 GNMA I Pool #509965 5.500% 06/15/29 GNMA I Pool #524811 6.375% 09/15/29 GNMA I Pool #538314 7.000% 02/15/32 GNMA I Pool #595606 6.000% 11/15/32 GNMA I Pool #602377 4.500% 06/15/18 GNMA I Pool #603377 4.500% 01/15/18 GNMA I Pool #616829 5.500% 01/15/25 GNMA I Pool #623190 6.000% 12/15/23 GNMA I Pool #624600 6.150% 01/15/34 GNMA I Pool #640940 5.500% 05/15/35 GNMA I Pool #658267 6.500% 02/15/22 GNMA I Pool #675363 6.000% 01/15/35 GNMA I Pool #697850 5.000% 02/15/39 GNMA I Pool #711286 6.500% 10/15/32 GNMA I Pool #780429 7.500% 09/15/26 GNMA I Pool #780492 7.000% 09/15/24 GNMA I Pool #780977 7.500% 12/15/28 GNMA I Pool #781120 7.000% 12/15/29 GNMA II Pool #000723 7.500% 01/20/23 GNMA II Pool #001596 9.000% 04/20/21 GNMA II Pool #002268 7.500% 08/20/26 GNMA II Pool #002442 6.500% 06/20/27 GNMA II Pool #002855 8.500% 12/20/29 GNMA II Pool #003284 5.500% 09/20/32 GNMA II Pool #003388 4.500% 05/20/33 GNMA II Pool #003401 4.500% 06/20/33 GNMA II Pool #003554 4.500% 05/20/34 GNMA II Pool #003556 5.500% 05/20/34 GNMA II Pool #003689 4.500% 03/20/35 GNMA II Pool #004149 7.500% 05/20/38 GNMA II Pool #004308 5.000% 12/20/38 GNMA II Pool #004412 5.000% 04/20/39 GNMA II Pool #575787 5.760% 03/20/33 GNMA II Pool #601255 6.310% 01/20/33 GNMA II Pool #608120 6.310% 01/20/33 GNMA II Pool #610116 5.760% 04/20/33 GNMA II Pool #610143 5.760% 06/20/33 GNMA II Pool #612121 5.760% 07/20/33 GNMA II Pool #648541 6.000% 10/20/35 GNMA Series 1998-21, Class ZB 6.500% 09/20/28 GNMA Series 1999-4, Class ZB 6.000% 02/20/29 GNMA Series 1999-25, Class TB 7.500% 07/16/29 GNMA Series 2000-14, Class PD 7.000% 02/16/30 GNMA Series 2001-4, Class PM 6.500% 03/20/31 GNMA Series 2002-7, Class PG 6.500% 01/20/32 GNMA Series 2002-22, Class GF 6.500% 03/20/32 GNMA Series 2002-40, Class UK 6.500% 06/20/32 GNMA Series 2002-45, Class QE 6.500% 06/20/32 GNMA Series 2010-21, Class NB 4.500% 01/20/37 Vendee Mortgage Trust, Series 1996-1, Class 1Z 6.750% 02/15/26 Vendee Mortgage Trust, Series 1998-1, Class 2E 7.000% 03/15/28 Total Agency Mortgage-Backed Securities (identified cost, $28,692,189) TOTAL FIXED INCOME INVESTMENTS (identified cost, $29,757,075) - 97.4% SHORT-TERM INVESTMENTS - 2.6% Fidelity Government Money Market Fund, 0.03% TOTAL SHORT-TERM INVESTMENTS (identified cost, $842,519) - 2.6% TOTAL INVESTMENTS (identified cost, $30,599,594) - 100.0% OTHER ASSETS, LESS LIABILITIES - 0.0% NET ASSETS - 100.0% FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association (1) Adjustable rate security. Rate shown is the rate at period end. The Fund did not have any financial instruments outstanding at March 31, 2010. The cost and unrealized appreciation of investments of the Fund at March 31, 2010, as determined on a federal income tax basis, were as follows: Aggregate Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2010, the inputs used in valuing the Fund’s investments, which are carried at value, were as follows: Assets Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Non-Agency Mortgage- Backed Securities $- $- Agency Mortgage-Backed Securities - - Short-Term Investments - - Total Investments $- The level classification by major category of investments is the same as the category presentation in the Portfolio of Investments. The Fund held no investments or other financial instruments as of March 31, 2010, whose fair value was determined using Level 3 inputs. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements included in its semiannual or annual report to shareholders. Wright Total Return Bond Fund (WTRB) Portfolio of Investments - As of March 31, 2010 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value FIXED INCOME INVESTMENTS - 98.3% ASSET-BACKED SECURITIES - 3.1% AEP Texas Central Transition Funding LLC, Series 2006-A, Class A2 4.980% 07/01/13 Citibank Credit Card Issuance Trust, Series 2009-A1, Class A1 1.980% 03/17/14 Harley-Davidson Motorcycle Trust, Series 2009-1, Class A4 4.550% 01/15/17 PSE&G Transition Funding LLC, Series 2001-1, Class A7 6.750% 06/15/16 Total Asset-Backed Securities (identified cost, $751,196) COMMERCIAL MORTGAGE-BACKED SECURITIES - 8.0% Citigroup Commercial Mortgage Trust, Series 2004-C2, Class A5 4.733% 10/15/41 CS First Boston Mortgage Securities Corp., Series 2003-C3, Class A5 3.936% 05/15/38 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2004-C3, Class A5 4.878% 01/15/42 Lehman Brothers UBS Commercial Mortgage Trust, Series 2006-C6, Class A4 5.372% 09/15/39 Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A4 5.291% 01/12/44 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-2, Class A4 5.908% 06/12/46 Salomon Brothers Mortgage Securities VII, Inc., Series 2002-KEY2, Class A2 4.467% 03/18/36 Wells Fargo Mortgage Backed Securities Trust, Series 2004-K, Class 1A2 4.462% 07/25/34 Total Commercial Mortgage-Backed Securities (identified cost, $1,943,869) NON-AGENCY MORTGAGE-BACKED SECURITIES - 0.0% First Horizon Alternative Mortgage Securities, Series 2005-AA10, Class 1A2 5.653% 12/25/35 Total Non-Agency Mortgage-Backed Securities (identified cost, $207,483) CORPORATE BONDS - 41.2% AUTOMOTIVE - 0.7% AutoZone, Inc. 5.750% 01/15/15 PACCAR, Inc. 6.875% 02/15/14 BANKS & MISCELLANEOUS FINANCIAL - 6.4% American Express Credit Corp. 7.300% 08/20/13 Citigroup, Inc. 6.125% 11/21/17 Credit Suisse USA, Inc. 0.501% 04/12/13 Goldman Sachs Group, Inc. (The) 0.888% 09/29/14 Goldman Sachs Group, Inc. (The) 6.150% 04/01/18 HSBC Finance Corp. 6.375% 10/15/11 Jefferies Group, Inc. 8.500% 07/15/19 JPMorgan Chase & Co. 6.300% 04/23/19 Merrill Lynch & Co., Inc. 6.050% 05/16/16 Morgan Stanley 5.300% 03/01/13 SunTrust Banks, Inc. 6.000% 09/11/17 TD Ameritrade Holding Corp. 4.150% 12/01/14 Wachovia Corp. 0.402% 03/01/12 Wells Fargo & Co. 4.375% 01/31/13 CABLE TV - 0.7% Comcast Cable Communications Holdings, Inc. 9.455% 11/15/22 Time Warner Cable, Inc. 8.250% 04/01/19 CHEMICALS - 0.5% Lubrizol Corp. 8.875% 02/01/19 COMMUNICATIONS EQUIPMENT - 0.6% Harris Corp. 5.000% 10/01/15 COMPUTERS & PERIPHERALS - 0.6% Dell, Inc. 5.625% 04/15/14 International Business Machines Corp. 7.625% 10/15/18 DIVERSIFIED FINANCIALS - 3.6% Ameriprise Financial, Inc. 5.350% 11/15/10 Ameriprise Financial, Inc. 5.650% 11/15/15 BlackRock, Inc. 3.500% 12/10/14 Capital One Financial Corp. 7.375% 05/23/14 Daimler Finance North America LLC 6.500% 11/15/13 General Electric Capital Corp. 6.750% 03/15/32 John Deere Capital Corp. 5.250% 10/01/12 National Rural Utilities Cooperative Finance Corp. 7.250% 03/01/12 DIVERSIFIED MANUFACTURING - 0.7% Honeywell International, Inc. 3.875% 02/15/14 Tyco International Finance SA 8.500% 01/15/19 ELECTRIC UTILITIES - 3.6% American Electric Power Co., Inc. 5.250% 06/01/15 Consolidated Edison Co. of New York, Inc. 7.125% 12/01/18 Dominion Resources, Inc. 6.300% 03/15/33 Duke Energy Indiana, Inc. 5.000% 09/15/13 Exelon Generation Co. LLC 5.200% 10/01/19 FPL Group Capital, Inc. 7.300% 09/01/67 Hawaiian Electric Industries, Inc. 6.141% 08/15/11 Pacific Gas & Electric Co. 8.250% 10/15/18 Public Service Electric & Gas Co. 5.300% 05/01/18 TransAlta Corp. 4.750% 01/15/15 FOOD - RETAIL - 0.7% Kraft Foods, Inc. 6.000% 02/11/13 Safeway, Inc. 6.500% 03/01/11 FOOD, BEVERAGE & TOBACCO - 2.8% Altria Group, Inc. 9.700% 11/10/18 Anheuser-Busch Cos., Inc. 5.050% 10/15/16 Coca-Cola Co. (The) 3.625% 03/15/14 ConAgra Foods, Inc. 5.875% 04/15/14 Diageo Capital PLC 7.375% 01/15/14 General Mills, Inc. 5.650% 02/15/19 PepsiAmericas, Inc. 4.375% 02/15/14 PepsiCo, Inc. 7.900% 11/01/18 Philip Morris International, Inc. 6.875% 03/17/14 HOTELS, RESTAURANTS & LEISURE - 0.2% Brinker International, Inc. 5.750% 06/01/14 HOUSEHOLD & PERSONAL PRODUCTS - 1.0% Avon Products, Inc. 5.625% 03/01/14 Estee Lauder Cos., Inc. (The) 6.000% 05/15/37 NBTY, Inc. 7.125% 10/01/15 INSURANCE - 4.3% ACE INA Holdings, Inc. 5.875% 06/15/14 MetLife, Inc. 5.000% 06/15/15 OneBeacon US Holdings, Inc. 5.875% 05/15/13 PartnerRe Finance B LLC 5.500% 06/01/20 Principal Financial Group, Inc. 8.875% 05/15/19 Principal Life Income Funding Trusts 0.429% 11/08/13 Prudential Financial, Inc. 7.375% 06/15/19 Travelers Cos., Inc. (The) 5.500% 12/01/15 LEISURE - 0.2% NetFlix, Inc. 8.500% 11/15/17 MATERIALS - 0.2% Steel Dynamics, Inc. 7.375% 11/01/12 MEDIA - 0.9% McGraw-Hill Cos., Inc. (The) 5.900% 11/15/17 Time Warner Cos., Inc. 6.950% 01/15/28 MEDICAL - 2.5% Bristol-Myers Squibb Co. 5.875% 11/15/36 McKesson Corp. 6.500% 02/15/14 Medtronic, Inc. 4.500% 03/15/14 UnitedHealth Group, Inc. 6.000% 02/15/18 Wyeth 5.500% 02/01/14 Zimmer Holdings, Inc. 4.625% 11/30/19 MINING - 0.6% Barrick Gold Financeco LLC 6.125% 09/15/13 Rio Tinto Finance USA, Ltd. 8.950% 05/01/14 OIL & GAS - 4.7% Baker Hughes, Inc. 6.875% 01/15/29 Canadian Natural Resources, Ltd. 5.700% 05/15/17 Halliburton Co. 6.700% 09/15/38 Marathon Oil Corp. 6.500% 02/15/14 Newfield Exploration Co. 6.625% 04/15/16 Oneok, Inc. 5.200% 06/15/15 ONEOK Partners LP 6.850% 10/15/37 Sempra Energy 6.000% 02/01/13 Smith International, Inc. 9.750% 03/15/19 Spectra Energy Capital LLC 5.650% 03/01/20 TransCanada PipeLines, Ltd. 6.500% 08/15/18 Valero Energy Corp. 9.375% 03/15/19 XTO Energy, Inc. 6.375% 06/15/38 RETAIL - 0.7% Home Depot, Inc. 5.200% 03/01/11 Limited Brands, Inc. 5.250% 11/01/14 SEMICONDUCTOR EQUIPMENT & PRODUCTS - 0.8% Applied Materials, Inc. 7.125% 10/15/17 TECHNOLOGY - 0.5% Intuit, Inc. 5.400% 03/15/12 TELECOMMUNICATIONS - 3.2% AT&T, Inc. 5.800% 02/15/19 British Telecommunications PLC 9.625% 12/15/30 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 02/01/14 Deutsche Telekom International Finance BV 8.500% 06/15/10 France Telecom SA 7.750% 03/01/11 L-3 Communications Corp. 5.875% 01/15/15 Verizon Global Funding Corp. 7.750% 12/01/30 TRANSPORTATION - 0.5% Burlington Northern Santa Fe LLC 6.200% 08/15/36 Total Corporate Bonds (identified cost, $9,914,226) CONVERTIBLE BONDS - 1.2% NASDAQ OMX Group, Inc. (The) 2.500% 08/15/13 National City Corp. 4.000% 02/01/11 Transocean, Inc. 1.500% 12/15/37 Total Convertible Bonds (identified cost, $300,772) U.S. GOVERNMENT INTERESTS - 44.8% AGENCY MORTGAGE-BACKED SECURITIES - 26.2% FHLMC Gold Pool #A32600 5.500% 05/01/35 FHLMC Gold Pool #C01646 6.000% 09/01/33 FHLMC Gold Pool #C27663 7.000% 06/01/29 FHLMC Gold Pool #C47318 7.000% 09/01/29 FHLMC Gold Pool #C66878 6.500% 05/01/32 FHLMC Gold Pool #C91046 6.500% 05/01/27 FHLMC Gold Pool #D66753 6.000% 10/01/23 FHLMC Gold Pool #E00903 7.000% 10/01/15 FHLMC Gold Pool #G01035 6.000% 05/01/29 FHLMC Gold Pool #G02478 5.500% 12/01/36 FHLMC Gold Pool #H19018 6.500% 08/01/37 FHLMC Gold Pool #N30514 5.500% 11/01/28 FHLMC Gold Pool #P00024 7.000% 09/01/32 FHLMC Gold Pool #P50031 7.000% 08/01/18 FHLMC Gold Pool #P50064 7.000% 09/01/30 FHLMC Pool #1B1291 3.130% 11/01/33 FHLMC Pool #1G0233 5.068% 05/01/35 FHLMC Pool #781071 5.215% 11/01/33 FHLMC Pool #781804 5.023% 07/01/34 FHLMC Pool #781884 5.102% 08/01/34 FHLMC Pool #782862 5.006% 11/01/34 FHLMC Series 1983, Class Z 6.500% 12/15/23 FHLMC Series 2044, Class PE 6.500% 04/15/28 FNMA Pool #253057 8.000% 12/01/29 FNMA Pool #254845 4.000% 07/01/13 FNMA Pool #254863 4.000% 08/01/13 FNMA Pool #479477 6.000% 01/01/29 FNMA Pool #489357 6.500% 03/01/29 FNMA Pool #535332 8.500% 04/01/30 FNMA Pool #545782 7.000% 07/01/32 FNMA Pool #597396 6.500% 09/01/31 FNMA Pool #725866 4.500% 09/01/34 FNMA Pool #738630 5.500% 11/01/33 FNMA Pool #745467 5.744% 04/01/36 FNMA Pool #745755 5.000% 12/01/35 FNMA Pool #747529 4.500% 10/01/33 FNMA Pool #781893 4.500% 11/01/31 FNMA Pool #809888 4.500% 03/01/35 FNMA Pool #906455 5.976% 01/01/37 GNMA Pool #374892 7.000% 02/15/24 GNMA Pool #376400 6.500% 02/15/24 GNMA Pool #379982 7.000% 02/15/24 GNMA Pool #393347 7.500% 02/15/27 GNMA Pool #410081 8.000% 08/15/25 GNMA Pool #427199 7.000% 12/15/27 GNMA Pool #436214 6.500% 02/15/13 GNMA Pool #448490 7.500% 03/15/27 GNMA Pool #458762 6.500% 01/15/28 GNMA Pool #460726 6.500% 12/15/27 GNMA Pool #488924 6.500% 11/15/28 GNMA Pool #510706 8.000% 11/15/29 GNMA Pool #581536 5.500% 06/15/33 GNMA II Pool #002630 6.500% 08/20/28 GNMA II Pool #002909 8.000% 04/20/30 GNMA II Pool #002972 7.500% 09/20/30 GNMA II Pool #002973 8.000% 09/20/30 GNMA II Pool #003095 6.500% 06/20/31 U.S. GOVERNMENT AGENCIES - 2.0% Citigroup, Inc. (FDIC Guaranteed) 2.875% 12/09/11 JPMorgan Chase & Co. (FDIC Guaranteed) 3.125% 12/01/11 PNC Funding Corp. (FDIC Guaranteed) 2.300% 06/22/12 Regions Bank(FDIC Guaranteed) 3.250% 12/09/11 U.S. TREASURIES - 16.6% U.S. Treasury Notes 4.375% 12/15/10 U.S. Treasury Notes 0.875% 04/30/11 U.S. Treasury Notes 3.875% 02/15/13 U.S. Treasury Notes 4.500% 11/15/15 U.S. Treasury Notes 4.250% 11/15/17 U.S. Treasury Notes 3.875% 05/15/18 U.S. Treasury Interest Strip 0.000% 11/15/19 U.S. Treasury Principal Strip 0.000% 08/15/39 Total U.S. Government Interests (identified cost, $11,020,194) TOTAL FIXED INCOME INVESTMENTS (identified cost, $24,137,740) - 98.3% SHORT-TERM INVESTMENTS - 0.5% Fidelity Government Money Market Fund, 0.03% TOTAL SHORT-TERM INVESTMENTS (identified cost, $140,746) - 0.5% TOTAL INVESTMENTS (identified cost, $24,278,486) - 98.8% OTHER ASSETS, LESS LIABILITIES - 1.2% NET ASSETS - 100.0% FDIC - Federal Deposit Insurance Corporation FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association PLC - Public Limited Company (1) Adjustable rate security. Rate shown is the rate at period end. The Fund did not have any financial instruments outstanding at March 31, 2010. The cost and unrealized appreciation of investments of the Fund at March 31, 2010, as determined on a federal income tax basis, were as follows: Aggregate Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2010, the inputs used in valuing the Fund’s investments, which are carried at value, were as follows: Assets Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Asset-Backed Securities $- $- Commercial Mortgage-Backed Securities - - Non-Agency Mortgage-Backed Securities - - Corporate Bonds - - Convertible Bonds - - US Government Interests - Short-Term Investments - - Total Investments The level classification by major category of investments is the same as the category presentation in the Portfolio of Investments. The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. US Government Interests Balance as of 12/31/09 $- Accrued Accretion/(Amortization) - Realized Gain (Loss) - Change in Unrealized Appreciation/(Depreciation) - Net Purchases/(Sales) - Transfers In / (Out) Balance as of 03/31/2010 For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements included in its semiannual or annual report to shareholders. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Income Trust (On behalf of Wright Current Income Fund and Wright Total Return Bond Fund) By: /s/ Peter M. Donovan Peter M. Donovan President Date: April 30, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President Date: April 30, 2010 By: /s/ Gale L. Bertrand Gale L. Bertrand Treasurer Date: April 28, 2010
